PER CURIAM.
In the Court below, the Ruggles-Coles Engineering Company, hereafter called plain*1006tiff, charged the MeGann Manufacturing Company, Inc., Robert G. MeGann and William J. Kuntz, inter alia, with infringement of Patent No. 1,229,978, granted June 12, 1917, for a drier. On final hearing, the court below, in an opinion [34 F.(2d) 519] in substance found that the charge that Kuntz, the patentee, bad assigned the patent to the plaintiff under duress, was not true, that the patent was infringed and that MeGann and Kuntz were’personally liable as defendants. The opinion thoroughly discusses every phase of the ease, and this court is in accord with its reasonings and conclusion. There is nothing we can now say that has not already been said in Judge Johnson’s self-sustaining opinion. We therefore adopt it as expressive of our views, and affirm the decree below.